Atkinson, Presiding Justice.
The allegations of the petition as set forth in the accompanying statement of facts, show a cause of action for injunctive relief. Rose Theater v. Lilly, 185 Ga. 53 (193 S. E. 866); Atkinson v. Lam Amusement Co., 185 Ga. 379 (195 S. E. 156). The judge erred in sustaining the demurrer to the petition and dismissing the action. See Thompson v. Atlanta, 178 Ga. 281 (2) (172 S. E. 915).

Judgment reversed.


All the Justices concur.

Maddox, Matthews & Owens, for plaintiff.
Lanham & Parker and Wright & Covington, for defendant.